May 15, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                  PASADENA REFINING SYSTEM, INC., Appellant

NO. 14-10-00837-CV                       V.

                             MIKE MCCRAVEN, Appellee
                               ____________________



      This cause, an appeal from the judgment in favor of appellee, Mike McCraven,
signed June 1, 2010, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Pasadena Refining System, Inc., and its surety, Fidelity &
Deposit Company of Maryland, jointly and severally, to pay (1) the sum or sums
adjudged to appellee, Mike McCraven, plus interest at the rate of 5% from the date of the
trial court judgment until paid, and (2) all costs incurred, both in this court and in the
court below. We further order this decision certified below for observance.